Citation Nr: 1708770	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral foot disability, to include hallux valgus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for major depressive disorder.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2011, September 2014, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board denied the Veteran's claims for entitlement to service connection for a right knee disability, a bilateral foot disability, and a low back disability in a February 2015 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an Order that granted a Joint Motion For Remand (JMR), vacated the Board's February 2015 decision, and remanded the case to the Board for further consideration consistent with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Right Knee, Bilateral Feet, and Low Back Claims

The parties to the April 2016 JMR agreed that the Board erred in its February 2015 decision by not fully discussing the lay witness evidence of record in determining whether a medical opinion was warranted in satisfaction of VA's duty to assist.  Specifically, the Veteran and his wife provided several lay statements as to how the Veteran sustained an injury to his right knee, feet, and back while in service.  For example, the Veteran indicated in June 2010 that his "back, feet, and knees, bothered me badly from my duties as an R.T.O. an infantry unit, [and] I prevailed and refused to go to the doctor."  In October 2010, he described how he experienced right knee, feet, and back pain after long marches and sleeping on the ground in the winter cold in 1971 and 1972.  In addition, he stated that "it took weeks for me to get over the pain from my feet for which now I have bunions that create the same pain anytime I walk even with orthopedic shoes."  In January 2012, he reported that, as a platoon radio operator, he carried a radio weighing 25 pounds on his back, and it "would loosen and give blows to the lower part of my back that caused shocking pain to run down my legs to my feet."  He reiterated that report in a January 2012 submission to his congressman and at his October 2014 Board hearing.  The Board notes that the Veteran also testified at the October 2014 Board hearing that he was issued boots that were a half size too small, and that the extra weight he carried would drive his body and knees into the ground when he was order to hit the ground.  The Veteran's wife provided a lay statement in January 2012 recounting that the Veteran had back pain within a year of his discharge from service, and indicating that the Veteran failed a physical test for employment with a railroad in 1973 due to abnormal findings on x-rays of his back.  The parties to the April 2016 JMR concluded, "one cannot discern from the Board's decision if it considered this evidence."

The parties to the April 2016 JMR further agreed that the Board did not fully discuss whether a VA opinion should be obtain pursuant to 38 C.F.R. § 3.159(c)(4) (2016) and McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  Specifically, the Board did not fully discuss whether there was evidence establishing that the claimant suffered an in-service event, injury, or disease, which, under McLendon, is "a classic factual assessment, involving the weighing of facts."

The Veteran was provided a VA examination as to his bilateral foot disability in July 2011.  The examiner noted the Veteran's reports that he had problems with his feet in service, and that he did "a lot of marching, jumping, running".  The examiner further noted that a June 1971 service treatment record showed treatment for complaints of swollen feet after playing basketball, but that the Veteran's July 1972 medical examination for separation from active service is negative for a foot condition.  The examiner diagnosed the Veteran with bilateral bunions based on the examination, and opined that it is less likely as not that the bilateral bunions were caused by or a result of active military service.  As a rationale for that opinion, the examiner explained, "the Veteran was seen once for a swollen left foot after playing basketball" and that "this was a transient condition self-limited with no recurrence."  In addition, the service treatment records are "silent with regards to foot disorder such as bunions or flat feet."  The Board finds the examiner's opinion to be inadequate for decisions-making purposes.  Although the examiner acknowledged the Veteran's reports of in-service marching, jumping, and running in the body of the examination report, the opinion itself does not reflect consideration of those reports.  As such, it is unclear whether those reports were considered by the examiner in rendering the negative nexus opinion.  In addition, the examiner did not have an opportunity to consider the Veteran's later assertions that he was issued boots that were a half-size too small.  The matter must therefore be remanded so that an adequate opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not been provided a VA examination in consideration of his right knee and low back disabilities.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  In this case, the record shows that the Veteran has current disabilities of a right knee meniscal and ACL tear and degenerative disc disease of lumbar spine.  In addition, he has reported that, during service, he carried a heavy radio pack while marching, jumping, running, and performing other exercises while performing infantry training.  He and his wife have indicated that he began experiencing knee pain and low back pain during his active service and following his separation from active service, and that the pain has continued to the present.  Therefore, there is evidence of an in-service event or injury and an indication that the current right knee and low back disabilities may be associated with the Veteran's service, but insufficient competent medical evidence of record to make a decision on the claim.  Accordingly, the Board finds that the low threshold for providing a VA examination as to the right knee and low back disabilities has been met, and that the matters must be remanded so that the Veteran may be provided an examination as to his right knee and low back disabilities.

Major Depressive Disorder and PTSD Claims

The September 2014 rating decision denied the Veteran's petition to reopen the previously denied claim for entitlement to service connection for PTSD.  The Veteran submitted a timely notice of disagreement as to that denial in July 2015.  In addition, the October 2015 rating decision denied the Veteran's claim for entitlement to service connection for major depressive disorder.  The Veteran submitted a timely notice of disagreement as to that denial in February 2016.  The Veteran has not been issued a corresponding statement of the case for those issues.  As timely notices of disagreement have been received as to those matters, and the Veteran has not otherwise withdrawn his disagreement as to the matters, the Board is required to remand the matters for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative a statement of the case with respect to the issues of entitlement to service connection for major depressive disorder and whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the September 2014 and October 2015 rating decisions as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate actions must be completed.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right knee disability, low back disability, and bilateral foot disability.  Provide the record and a copy of this remand to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide diagnoses, either as shown in the record or on examination, for any current right knee, bilateral foot, or low back disabilities.

b.  For each diagnosed right knee disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

c.  For each diagnosed foot disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

d.  For each diagnosed low back disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

The examiner should note any post-service right knee, bilateral foot, and/or low back injuries shown in the record or reported by the Veteran on examination and state the significance, if any, of those injuries in determining whether the Veteran's current right knee, bilateral foot, and low back disabilities are related to his active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the competent and credible lay statements from the Veteran and his wife.  Specifically, the Veteran has reported that, during service, he marched, jumped, ran, and performed other activities while wearing heavy equipment and boots that were a half-size too small.  In addition, he wore a 20- to 25-pound radio on his back that would bounce and hit his back when running, and that would drive his body and knees into the ground when he was asked to hit the ground.  Furthermore, the Veteran and his wife have indicated that the Veteran began experiencing knee, foot, and low back pain during service and has continued experiencing such pain since that time.

The examiner must note that it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

If the any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




